MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              FILED
this Memorandum Decision shall not be
                                                                Mar 29 2017, 9:39 am
regarded as precedent or cited before any
court except for the purpose of establishing                        CLERK
                                                                Indiana Supreme Court
the defense of res judicata, collateral                            Court of Appeals
                                                                     and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Donna Jameson                                           N. Scott Smith
Greenwood, Indiana                                      Noblesville, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

David Chamberlin,                                       March 29, 2017
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        49A02-1607-DR-1670
        v.                                              Appeal from the Marion Superior
                                                        Court
Leslie Chamberlin,                                      The Honorable Cynthia J. Ayers,
Appellee-Petitioner                                     Judge
                                                        The Honorable Mark Renner,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        49D04-1412-DR-40874



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017   Page 1 of 17
[1]   David Chamberlin (Father) appeals from the trial court’s order dissolving his

      marriage to Leslie Chamberlin (Mother), in which the court awarded custody of

      the parties’ minor children to Mother. Father raises a number of issues on

      appeal, which we consolidate and restate as the following issue: Did the trial

      court abuse its discretion in awarding custody to Mother?


[2]   We affirm


                                       Facts & Procedural History


[3]   Father and Mother were married in 2008 in Mother’s home state of Colorado,

      but shortly thereafter moved to Father’s hometown of Indianapolis. Mother

      and Father had three sons: D.C., born in October 2009; M.C., born in January

      2012; and J.C., born in August 2014 (collectively, the Children). During the

      marriage, Father was the primary breadwinner and Mother was a stay-at-home

      parent. Although Father worked long hours and Mother was the primary

      caregiver, Father did care for and interact with the Children when his work

      schedule allowed.


[4]   Mother has no extended family in Indiana, and her relationship with Father’s

      family was strained. Additionally, both Mother and Father have diagnosed

      mental health conditions. Father was diagnosed with bipolar depression in

      2013 and began taking medication for his condition in early 2014. Mother was

      diagnosed with depression in 2014, but had begun exhibiting symptoms shortly

      after the birth of the parties’ second child in 2012. Mother’s depression resulted

      in a lack of concern about the condition of the home, and her caregiving for the

      Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017   Page 2 of 17
      Children suffered as well. Mother and Father did not communicate well and

      argued frequently, often in front of the Children. The arguments between

      Mother and Father occasionally led to physical altercations. By December

      2014, the parties’ relationship had deteriorated to the point that Mother feared

      being in Father’s presence.


[5]   On December 9, 2014, after Father left for work, Mother packed her and the

      Children’s belongings and left the marital residence to seek safety at a domestic

      violence shelter. When Father returned home from work that night, he found

      his family gone. He attempted to call Mother on her cell phone, but she did not

      answer. Father called Mother’s extended family, but was unable to locate

      Mother and the Children. Father contacted the police, but was not allowed to

      report Mother and the Children missing until approximately one week later.

      On December 16, 2014, Father filed a petition for legal separation and a motion

      for an emergency hearing on child custody.


[6]   Meanwhile, Mother and the Children stayed at the shelter for a short time

      before going to stay with Mother’s sister in Alabama. Shortly thereafter,

      Mother and the Children moved in with Mother’s parents in Colorado, arriving

      on December 22 or 23, 2014. Prior to arriving at her parents’ home, Mother

      engaged a Colorado attorney to file a petition for a protective order on her

      behalf in Morgan County Colorado. The Colorado court granted the petition

      on December 22, 2014, and it was through the issuance of this protective order

      that Father learned the whereabouts of Mother and Children.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017   Page 3 of 17
[7]   On January 5, 2014, Mother filed a motion to convert Father’s petition for legal

      separation into a dissolution action. The Indiana court held a hearing on

      January 6, 2015, at which Mother was allowed to appear telephonically. After

      the presentation of evidence, the court entered an order denying the Colorado

      protective order full faith and credit due to a lack of personal jurisdiction. On

      the same day, Mother filed a petition for a protective order in Indiana alleging

      that Father had committed acts of domestic violence against her and the

      Children. The Marion Superior Court reviewed the petition and entered an ex

      parte order of protection as to both Mother and the Children on January 13,

      2015. Father requested a hearing, which took place on January 22, 2015. On

      January 27, 2015, the trial court entered an order of protection on Mother’s

      behalf, but denied an order of protection as to the Children and lifted the ex

      parte order insofar as it prohibited Father from communicating with the

      Children. The court found that Mother had established that Father had placed

      her in fear of physical harm, but not that he had caused her physical harm. The

      court further found that Mother had not established that Father had caused or

      threatened to cause harm to any of the Children. Father was granted the right

      to have telephonic contact with the Children, but was prohibited from having

      physical contact with them at that time. The court further indicated that it

      would consider the issue of Father’s parenting time at the next hearing.


[8]   After two continuances, the trial court held a preliminary hearing on parenting

      time and child support on August 4, 2015. In a written order issued on August

      11, 2015, the trial court found that since arriving in Colorado, Mother had


      Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017   Page 4 of 17
sought and obtained counseling and therapy for herself and all three of the

Children. Specifically, D.C. had attended play therapy to address aggressive

behavior he had exhibited after starting preschool in Colorado. M.C. had

speech delays and vision problems upon his arrival in Colorado, and he had

been enrolled in speech therapy and taken to a specialist who prescribed glasses

to correct his vision problems. J.C. had been slow in developing motor skills

because he was very large for his age, and he was enrolled in physical therapy

to assist him in developing those skills. The court found that the Children had

all improved in their emotional and physical health since their arrival in

Colorado, and that none of their issues had been addressed while they lived in

Indiana. The court found further that “Mother had a legitimate fear of Father’s

behavior and conduct toward her as evidenced by the Court’s protective order

entry” and that “Mother’s actions in taking the [C]hildren with her in her

departure from the marital residence was a reasonable response to the

conditions she faced.” Appellant’s Appendix at 130. The court found further that

“Mother’s removal of the [C]hildren from the home, given that she was the

primary caregiver of the [C]hildren and given that Father was working

significant hours at his job, was in the [C]hildren’s best interest.” Id. The trial

court granted Father parenting time, but noted that “the lack of contact with the

[C]hildren and the significant distance require[d] a limited visitation schedule.”

Id. at 131. Accordingly, the trial court granted Father visitation one weekend

per month in Colorado, with Father to be responsible for all associated costs.




Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017   Page 5 of 17
       Father never exercised the parenting time he was granted in this order due to

       his work schedule and a lack of funds.1


[9]    After two additional continuances and the appointment of custody evaluator

       Dr. Kevin Byrd, this matter proceeded to a three-day final hearing on May 17,

       20, and 23, 2016. During the hearing, Dr. Byrd testified and his custody

       evaluation report was admitted into evidence. Dr. Byrd recommended that

       Mother be awarded physical custody of the Children. He noted that the

       Children had adjusted to their environment in Colorado and were receiving

       necessary services, and that “to uproot them again would be another huge

       stressor and adjustment and demand on them.” Transcript Volume 3 at 76. Dr.

       Byrd reported that Father’s test scores suggested that his developmental

       expectations for the Children were not entirely age appropriate. Dr. Byrd

       opined, based on his testing and assessment of the parties, that “Mother had a

       more realistic understanding of the work required to be an effective parent,

       while Father remained steeped in denial, defensiveness, and grandiosity about

       his attachment to the [C]hildren and he had an unfounded sense of confidence

       in his ability to parent the [C]hildren.” Appellant’s Appendix at 27.


[10]   At the conclusion of the hearing, the trial court took the matter under

       advisement. On July 5, 2016, the trial court issued its final dissolution decree,

       in which it incorporated the findings made in its previous orders and made



       1
         Between the time Mother took the Children out of state and the entry of the dissolution decree, the only
       time Father had in-person contact with the Children was during the custody evaluation.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017             Page 6 of 17
       additional findings. The court awarded Mother sole legal custody and primary

       physical custody and awarded Father parenting time. Father now appeals.

       Additional facts will be provided as necessary.


                                           Discussion & Decision


[11]   Father raises a number of arguments on appeal, all of which boil down to

       whether the trial court abused its discretion in awarding custody to Mother. At

       Mother’s request, the trial court in this case entered findings of fact and

       conclusions of law pursuant to Ind. Trial Rule 52(A). Accordingly, this court

       “shall not set aside the findings or judgment unless clearly erroneous, and due

       regard shall be given to the opportunity of the trial court to judge the credibility

       of the witnesses.” T.R. 52(A). In reviewing T.R. 52(A) findings and

       conclusions, we apply a two-tiered standard of review, first determining

       whether the evidence supports the findings and then whether the findings

       support the judgment. Masters v. Masters, 43 N.E.3d 570, 575 (Ind. 2015).

       “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). A judgment is clearly erroneous only if its findings of fact do

       not support its conclusions of law or if its conclusions of law do not support its

       judgment. Id.


[12]   Moreover, “there is a well-established preference in Indiana ‘for granting

       latitude and deference to our trial judges in family law matters.’” Steele-Giri v.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017   Page 7 of 17
       Steele, 51 N.E.3d 119, 124 (Ind. 2016) (quoting In re Marriage of Richardson, 622
N.E.2d 178, 178 (Ind. 1993)). As our Supreme Court has explained:

               Appellate deference to the determinations of our trial court
               judges, especially in domestic relations matters, is warranted
               because of their unique, direct interactions with the parties face-
               to-face, often over an extended period of time. Thus enabled to
               assess credibility and character through both factual testimony
               and intuitive discernment, our trial judges are in a superior
               position to ascertain information and apply common sense,
               particularly in the determination of the best interests of the
               involved children.


       Best v. Best, 941 N.E.2d 499, 502 (Ind. 2011).


[13]   In an initial custody determination, both parents are presumed equally entitled

       to custody, and “[t]he court shall determine custody and enter a custody order

       in accordance with the best interests of the child.” Ind. Code § 31-17-2-8. See

       also Kondamuri v. Kondamuri, 852 N.E.2d 939, 945 (Ind. Ct. App. 2006). In

       determining the child’s best interests, the trial court must consider all relevant

       factors, including specifically the following:


               (1) The age and sex of the child.


               (2) The wishes of the child’s parent or parents.


               (3) The wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age.


               (4) The interaction and interrelationship of the child with:


       Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017   Page 8 of 17
                (A) the child’s parent or parents;


                (B) the child’s sibling; and


                (C) any other person who may significantly affect the
                child’s best interests.


        (5) The child’s adjustment to the child’s:


                (A) home;


                (B) school; and


                (C) community.


        (6) The mental and physical health of all individuals involved.


        (7) Evidence of a pattern of domestic or family violence by either
        parent.


        (8) Evidence that the child has been cared for by a de facto
        custodian . . . .


The trial court’s decisions on child custody are reviewed only for an abuse of

discretion. Sabo v. Sabo, 858 N.E.2d 1064, 1068 (Ind. Ct. App. 2006).




Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017   Page 9 of 17
[14]   Father first argues that the trial court applied a presumption that Mother was

       entitled to custody of the Children.2 There is nothing in the trial court’s final

       dissolution decree expressly indicating that such a presumption was applied.

       Instead, Father sets forth a laundry list of complaints relating to the trial court’s

       preliminary orders concerning custody and parenting time,3 its orders granting

       Mother’s motions for continuance,4 and the court’s reliance in its final decree

       on the Children’s adjustment to their new home in Colorado, which Father

       argues “was brought about by Mother’s egregious behavior” in taking the

       Children with her to Colorado without Father’s knowledge or consent.

       Appellant’s Brief at 16. According to Father, these facts give rise to an inference

       that the trial court must have applied a presumption in favor of awarding

       custody to Mother even though the decree made no mention of the court having

       done so.




       2
         Citing Dillon v. Dillon, 42 N.E.3d 165 (Ind. Ct. App. 2015), Father also seems to suggest that he was entitled
       to a trial period during which he would have custody of the Children in order to demonstrate his ability to
       adequately care for them. Although the trial court in Dillon employed such an approach, that case in no way
       stands for the proposition that other trial courts are required to do so.
       3
        To the extent that Father challenges the trial court’s initial order denying him parenting time with the
       Children as contrary to law, we note that we need not address this argument because it is now moot. See
       Stratton v. Stratton, 834 N.E.2d 1146, 1149 (Ind. Ct. App. 2005) (finding issues concerning validity of trial
       court’s preliminary custody order moot following a final custody determination because effective relief could
       no longer be granted).
       4
         We note that some of these continuances were necessitated at least in part by Father’s failure to provide
       discovery. Moreover, Father did not object to any motion for continuance and agreed to some of them. On
       appeal, Father contends that the trial court granted Mother’s motions for continuance without allowing him
       sufficient time to object. In support of this argument, Father cites a Marion County Local Rule that he
       claims allowed him ten days to respond to any motion. See Marion LR 49-TR5-608(B) (providing that “any
       party objecting to a motion shall have 10 days from the date of filing to file a response, except as otherwise
       provided by Mass Tort Local Rule or Court order”). This rule is applicable only to “filings on the Marion
       County Mass Tort Litigation Docket” and is therefore inapposite here. See Marion LR 49-TR3-600(A).

       Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017             Page 10 of 17
[15]   We will not engage in this kind of speculation on appeal. The trial court is

       presumed to know the law and apply it correctly. Holtzleiter v. Holtzleiter, 944
N.E.2d 502, 506 (Ind. Ct. App. 2011). We will not abandon this presumption

       based solely on Father’s skewed view of the evidence and the trial court’s

       orders. There is no indication in the record that the trial court applied a

       presumption that Mother should be awarded custody of the Children.


[16]   Father next argues that the trial court abused its discretion in determining that

       awarding Mother custody was in the Children’s best interests. In this vein,

       Father argues that it was improper for the trial court to consider the Children’s

       adjustment to their home in Colorado, the services the Children had received

       there and the strides they had made as a result, and their attachment to and

       familiarity with Mother and her family in making its best interests

       determination. According to Father, such considerations were inappropriate

       because they were occasioned by Mother’s wrongful conduct in removing the

       Children from Indiana without Father’s knowledge or consent.


[17]   As an initial matter, we note the trial court found that Mother’s fear of Father

       was legitimate and that her removal of the Children from Indiana was a

       reasonable response to the conditions she faced and in the Children’s best

       interests. Father’s arguments to the contrary are merely requests to reweigh the

       evidence. Moreover, the factors set forth in I.C. § 31-17-2-8 affirmatively

       required the trial court to consider the Children’s adjustment to their home,

       school, and community, their interaction and interrelationship with their

       parents and any other person who may affect their best interests, and the mental

       Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017   Page 11 of 17
       and physical health of all individuals involved—including the Children

       themselves—when determining the Children’s best interests. Father’s insistence

       that the trial court should not be permitted to consider the changes in these

       factors that have occurred since the move to Colorado amounts to an assertion

       that the court was required to disregard evidence critical to the determination of

       the Children’s best interests in favor of punishing Mother for relocating with the

       Children. This is not a position we are willing to adopt. This court has held

       that “a trial court may not issue or change a custody order for the purpose of

       punishing a parent and that it is the child’s welfare, not the parents’, that

       controls the actions of the trial court.” Allen v. Proksch, 832 N.E.2d 1080, 1101

       n.7 (Ind. Ct. App. 2005). Although Father’s frustration in this regard is

       understandable, the trial court’s duty was to serve the best interests of the

       Children, not to mete out justice between their parents.


[18]   Father’s remaining arguments concerning the best interests of the Children are

       nothing more than requests to reweigh the evidence. Father first takes issue

       with the trial court’s finding that “Mother’s decision to leave Indiana was an

       intentional decision, but the damage done to Father’s relationship with the

       [C]hildren was not an intentional decision on Mother’s part.” Appellant’s

       Appendix at 27. According to Father, this finding is unsupported by the

       evidence because Mother’s behavior after relocating demonstrated her intent to

       damage Father’s relationship with the Children. Specifically, Father argues

       that Mother failed to communicate with Father concerning the Children’s

       school and medical information, monitored Father’s phone calls with the


       Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017   Page 12 of 17
       Children and failed to ensure that the Children participated adequately in those

       phone calls, spoke ill of Father to the Children, and otherwise failed to foster

       the Children’s relationship with Father.


[19]   This is a blatant request to reweigh the evidence. As we noted above, the trial

       court found Mother’s fear of Father to be legitimate and her decision to leave

       the home with the Children to be reasonable and in the Children’s best

       interests. In other words, Mother left to escape what she believed to be an

       unsafe situation, not out of any desire to harm Father’s relationship with the

       Children. As to Mother allegedly speaking ill of Father to the Children, we

       note that Mother denied having done so and the trial court made no finding to

       the contrary. The trial court did find that Mother’s efforts to foster a

       relationship between Father and the Children since the move to Colorado have

       been lackluster, but that some of the failure to communicate was due to

       Mother’s misunderstanding of the terms of the protective order. The court

       found that the situation had improved somewhat after Mother was informed

       that communication with Father concerning the Children was not a violation of

       the protective order, but that “the level of communication regarding the

       [C]hildren remains insufficient.” Appellant’s Appendix at 22-23. Accordingly,

       the trial court entered a number of specific orders requiring Mother to provide

       Father with medical, school, and other information concerning the Children.


[20]   Father also challenges the trial court’s finding that the Children’s emotional

       health improved after moving to Colorado. There is ample evidence in the

       record to support the trial court’s finding in this regard. Father’s arguments to

       Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017   Page 13 of 17
       the contrary are, again, an invitation to reweigh the evidence, which we will not

       do on appeal.


[21]   The trial court made the following relevant findings with respect to the best

       interests factors:


               88. In assessing the specific factors it is clear that the ages of
               these three children would benefit from both parents being active
               in their lives. Mother has the closest bonds with the [C]hildren.
               The [C]hildren are too young to express their wishes as to
               custody; however, the best benefit to the [C]hildren would be to
               have both parents in their lives.


               89. The[C]hildren had significant interaction and relationships
               with Father’s family when they lived in Indiana and now have
               developed significant interactions and relationships with
               Mother’s family now that they have lived in Colorado for the
               past eighteen (18) months.


               90. The [C]hildren have now adjusted to their new environment;
               have developed attachments to their community and for [D.C.],
               an adjustment to school.


               91. Both parties have diagnosed mental health problems that
               contributed to the breakdown of their relationship and were key
               in Mother’s decision to leave Indiana and move to Colorado.
               Each party has now taken steps to address their individual issues
               through counseling and medication.


               92. The Court finds it significant in the evaluation of the best
               interest[s] of the [C]hildren to note that the parties and the
               [C]hildren have benefited from the separation of Mother and
               Father at least as it pertains to their individual improvments.
               Clearly, Mother and Father have improved their mental health
       Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017   Page 14 of 17
               issues through treatment. It is also clear that the [C]hildren have
               improved their health and development through treatment they
               have been provided once they arrived in Colorado. The
               [C]hildren did not receive the needed care and treatment for their
               health and developmental issues while living as a family unit in
               Indiana. Once Mother and the [C]hildren arrived in Colorado,
               the [C]hildren’s conditions became priorities.


               93. The [C]hildren have improved in a number of areas since
               their arrival in Colorado. These improvements as well as their
               adjustment to their environment have convinced the Court that
               the best interest[s] of the [C]hildren are served by the grant of
               physical custody to Mother.


       Appellant’s Appendix at 30-31. The court also made findings that the Children

       had a more secure attachment to Mother than Father, and that only the oldest

       child, D.C., had a definite attachment to Father. These findings were

       supported by the evidence, and the findings support the court’s conclusion that

       awarding custody to Mother was in the Children’s best interests. Accordingly,

       the trial court did not abuse its discretion in awarding custody to Mother.


[22]   Father’s final argument is that Mother failed to satisfy the requirements of Ind.

       Code § 31-17-2.2-1, et seq. (the Relocation Statutes). Father concedes, however,

       that when Mother took the Children to Colorado in December 2014, she did

       not meet the statutory definition of a “relocating individual” because no

       custody proceeding had been initiated. See Ind. Code § 31-9-2-107.5 (defining

       “relocating individual” as an individual who “has or is seeking” custody of or

       parenting time with a child and who intends to move the individual’s principal

       residence). See also I.C. § 31-17-2.2-1 (providing that a relocating individual

       Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017   Page 15 of 17
       must file a notice of intent to move with the clerk of the court that “(1) issued

       the custody or parenting time order; or (2) if subdivision (1) does not apply, has

       jurisdiction over the legal proceedings concerning the custody of or parenting

       time with a child”); Dillon, 42 N.E.3d at 167 (holding that a father who

       relocated prior to the initiation of dissolution proceedings did not meet the

       statutory definition of a relocating individual). Nevertheless, Father argues that

       Mother met the definition of a relocating individual when she remained in

       Colorado after the January 22, 2015 hearing on her petition for a protective

       order. This argument is unconvincing.


[23]   In any event, Father has not directed our attention to anything in the record

       indicating that he ever argued that the Relocation Statutes did or should apply,5

       and the trial court’s orders made no mention of either party having raised the

       issue. The trial court did not cite the Relocation Statutes in any of its orders,

       nor did it make any of the findings required by those statutes. Nevertheless,

       Father asks us to construe the trial court’s finding that Mother’s decision to

       relocate with the Children was reasonable under the circumstances as a finding

       Mother moved “in good faith and for a legitimate reason” as is necessary when

       a relocating individual files a notice of intent to relocate. See I.C. § 31-17-2.2-5.


[24]   We will not engage in the kind of strained analysis necessary to interpret the

       trial court’s custody order as a ruling on a petition to relocate. The trial court



       5
        The parties apparently submitted proposed findings of fact and conclusions of law, but they have not been
       provided to us on appeal.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017          Page 16 of 17
       clearly did not consider the Relocation Statutes. Assuming arguendo that the

       court should have done so, Father invited the error by neglecting to raise the

       issue of whether the Relocation Statutes applied. See Potter v. Houston, 847
N.E.2d 241, 248 (Ind. Ct. App. 2006) (explaining that under the invited error

       doctrine, “[a] party may not take advantage of an error that he commits, invites,

       or which is the natural consequence of his own neglect or misconduct”). GKC

       Ind. Theatres, Inc. v. Elk Retail Investors, LLC, 764 N.E.2d 647, 652 (Ind. Ct. App.

       2002) (noting that “[a] party generally waives appellate review of an issue or

       argument unless the party raised that issue or argument before the trial court”).


[25]   The trial court in this case was presented with two imperfect options when it

       came to custody of the Children. The trial court’s findings show that it

       carefully weighed the evidence presented concerning the factors set forth in I.C.

       § 31-17-2-8 in reaching the conclusion that an award of custody to Mother was

       in the Children’s best interests. Father essentially asks us to consider the

       evidence anew and substitute our judgment for that of the trial court. We must

       decline Father’s invitation to disregard our standard of review. The trial court’s

       judgment was supported by the evidence and we will therefore not disturb it.

       The trial court did not abuse its discretion in awarding custody to Mother.


[26]   Judgment affirmed.


[27]   Riley, J. and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1607-DR-1670 | March 29, 2017   Page 17 of 17